EXAMINER'S AMENDMENT
This action is a response to the communication received on 3/18/2022. Examiner acknowledges the amendments made to claims 1-24.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
12. (Currently Amended) The apparatus according to claim 10 wherein the apparatus comprises a first arm extending at right angles to the support bar and coupled to the support bar by one or more first couplings that allow adjustment of a position of the first arm along the support bar.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior found was US 2015/0164725 (Wilson), US 5,769,779 (Alderson), US 6,589,254 (Fontenot et al., hereinafter Fontenot), and US 7,828,744 (Rioux). However the prior art does not teach a device, as claimed by Applicant that includes a paddle with two planar faces oriented at a right angle to one another and a support structure connected to hold the paddle at a desired position and orientation where the support structure is adjusted so that the first face is placed against and supporting an inferior/lateral side of a patient’s breast while the second face is against and supporting a lateral/inferior side of the patient’s breast.
Claims 2-24 and 26-28 are dependent on allowed matter from claims 1 and 25 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791